Name: 2012/348/EU: Council Decision of 18Ã June 2012 on the position to be taken by the European Union within the relevant Committees of the United Nations Economic Commission for Europe regarding the adaptation to technical progress of Regulations Nos 11, 13H, 30, 44, 49, 54, 64, 101, 106 and 121 and regarding the adaptation to technical progress of Global Technical Regulation NoÃ 1 concerning door locks and retention components of the United Nations Economic Commission for Europe
 Type: Decision
 Subject Matter: technology and technical regulations;  organisation of transport
 Date Published: 2012-07-03

 3.7.2012 EN Official Journal of the European Union L 173/1 COUNCIL DECISION of 18 June 2012 on the position to be taken by the European Union within the relevant Committees of the United Nations Economic Commission for Europe regarding the adaptation to technical progress of Regulations Nos 11, 13H, 30, 44, 49, 54, 64, 101, 106 and 121 and regarding the adaptation to technical progress of Global Technical Regulation No 1 concerning door locks and retention components of the United Nations Economic Commission for Europe (2012/348/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 114 and Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) In accordance with Council Decision 97/836/EC (1), the Community acceded to the Agreement of the United Nations Economic Commission for Europe (UNECE) concerning the adoption of uniform technical prescriptions for wheeled vehicles, equipment and parts which can be fitted to and/or be used on wheeled vehicles and the conditions for reciprocal recognition of approvals granted on the basis of these prescriptions (Revised 1958 Agreement). (2) In accordance with Council Decision 2000/125/EC (2), the Union acceded to the Agreement concerning the establishing of global technical regulations for wheeled vehicles, equipment and parts which can be fitted and/or be used on wheeled vehicles (Parallel Agreement). (3) Directive 2007/46/EC of the European Parliament and of the Council of 5 September 2007 establishing a framework for the approval of motor vehicles and their trailers, and of systems, components and separate technical units intended for such vehicles (Framework Directive) (3) replaced the Member States approval systems with a Union approval procedure, establishing a harmonised framework containing the administrative provisions and general technical requirements for all new vehicles, systems, components and separate technical units. That Directive incorporated UNECE Regulations in the EU vehicle type-approval system, either as requirements for type-approval or as alternatives to Union legislation. Since the adoption of Directive 2007/46/EC, UNECE Regulations have increasingly replaced Union legislation in the framework of EU vehicle type-approval. (4) In the light of experience and technical developments, the requirements relating to certain elements or features covered by UNECE Regulations Nos 11, 13H, 30, 44, 49, 54, 64, 101, 106 and 121 and Global Technical Regulation No 1 of the UNECE need to be adapted. (5) It is appropriate to establish the position to be adopted on the Unions behalf in the Administrative Committee of the Revised 1958 Agreement and in the Executive Committee of the 1998 Agreement concerning the amendments to be made to the aforementioned UNECE acts. (6) The measures laid down in this Decision are in accordance with the view of the Technical Committee  Motor Vehicles, HAS ADOPTED THIS DECISION: Article 1 The position to be taken by the European Union within the Administrative Committee of the Revised 1958 Agreement and the Executive Committee of the 1998 Agreement on 25 to 29 June 2012 shall be to vote in favour of the proposed amendments listed in the Annex. Article 2 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 18 June 2012. For the Council The President M. GJERSKOV (1) OJ L 346, 17.12.1997, p. 78. (2) OJ L 35, 10.2.2000, p. 12. (3) OJ L 263, 9.10.2007, p. 1. ANNEX List referred to in Article 1 Proposal for Supplement 3 to the 03 series of amendments to Regulation No 11 (Door latches and hinges) ECE/TRANS/WP.29/2012/41 Proposal for Supplement 14 to Regulation No 13-H (Brakes of M1 and N1 vehicles) ECE/TRANS/WP.29/2012/47 Proposal for Supplement 17 to the 02 series of amendments to Regulation No 30 (Tyres for passenger cars and their trailers) ECE/TRANS/WP.29/2012/48 Proposal for Supplement 5 to the 04 series of amendments to Regulation No 44 (Child restraint systems) ECE/TRANS/WP.29/2012/44 Proposal for the 06 series of amendments to UN Regulation No 49 (Emissions of C.I. and P.I. (LPG and CNG) engines) ECE/TRANS/WP.29/2012/45 Proposal for Supplement 18 to Regulation No 54 (Tyres for commercial vehicles and their trailers) ECE/TRANS/WP.29/2012/49 Proposal for Corrigendum 3 to Revision 2 to Regulation No 54 (Tyres for commercial vehicles and their trailers) ECE/TRANS/WP.29/2012/52 Proposal for Supplement 2 to the 02 series of amendments to Regulation No 64 (Temporary use spare unit, run flat tyres, run flat-system and tyre pressure monitoring system) ECE/TRANS/WP.29/2012/50 Proposal for Supplement 1 to the 01 series of amendments to Regulation No 101 (CO2 emission/fuel consumption) ECE/TRANS/WP.29/2012/46 Proposal for Supplement 9 to Regulation No 106 (Tyres for agricultural vehicles) ECE/TRANS/WP.29/2012/51 Proposal for the 01 series of amendments to Regulation No 121 (Identification of controls, tell-tales and indicators) ECE/TRANS/WP.29/2012/30 Proposal for Amendment 1 to Global Technical Regulation No 1 (Door locks and door retention components) ECE/TRANS/WP.29/2012/56 ECE/TRANS/WP.29/2012/57 ECE/TRANS/WP.29/2012/AC.3/18